                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 GERRY BENITEZ and                       :
 JOSE RODRIGUEZ                          :
 Plaintiffs                              :        No. 3:16-cv-00793(VLB)
                                         :
       v.                                :
                                         :        March 30, 2020
 JARVIS AIRFOIL, Inc.                    :
      Defendant.                         :
                                         :
                                         :
                                         :

MEMORANDUM OF DECISION DENYING DEFENDANT’S MOTION FOR SUMMARY
                      JUDGMENT [DKT. 70]


      Before the Court is the Defendant, Jarvis Airfoil, Inc.’s (“Jarvis”), motion for

summary judgment [Dkt. 70] as to Plaintiff Gerry Benitez and Jose Rodriquez’s

claims for racial discrimination (both plaintiffs), constructive discharge (Mr.

Benitez only), and retaliation (Mr. Rodriguez only) brought under 42 U.S.C. § 1981.

For reasons set forth herein, the Court DENIES Defendant’s motion for summary

judgment.


                               Procedural background


      Before considering the merits of Defendant’s motion, a brief discussion of

the procedural history of this matter is warranted. The complaint was initially filed

on May 23, 2016, against the Defendant and several of its current and former

employees. [Dkt. 1 (Compl.)]. Defendant then moved to partially dismiss the

Complaint. [Dkt. 18 (Def. Mot. to Dismiss)]. In response to the motion to dismiss,

Plaintiff consented to the dismissal of all claims for negligent infliction of emotional
                                             1
distress (“NEID”), Mr. Benitez’s intentional infliction of emotional distress (“IIED”)

claim against Al Leeman, and Mr. Rodriguez’s IIED claims against Mr. Leeman,

Haitham Taha, Jean Misorski, and Stella Teller. [Dkt. 36 (Order Granting Mot. to

Dismiss) at 2-3.]. In July 2017, the Court (Squatrito, J) dismissed Plaintiff’s Title VII

claims and IIED claims as pled against the individual defendants, noting Plaintiffs’

desire to amend their statutory claims to bring them under § 1981. [Id. at 10.]


      Plaintiffs filed their Amended Complaint on September 1, 2017, alleging that

Jarvis Airfoil, Inc. discriminated against the Plaintiffs based on their ancestry and

ethnic characteristics by subjecting them to a racially hostile work environment in

violation of § 1981. [Dkt. 42 (Am. Compl.) ¶ 85]. As stated above, Mr. Benitez

separately alleges constructive discharge and Mr. Rodriguez separately alleges

retaliation, both brought under § 1981. [Id. ¶¶ 86-87.]. Plaintiffs did not replead any

Title VII or IIED claims, nor any claims against individual defendants. [Id.].


      The parties bitterly contested their respective compliance with their

discovery obligations. See, e.g. [Dkt. 62 (Pl. Mot. to Strike, Compel, and Impose

Sanctions)]; see also [Dkt. 86 (Def. Opp’n. Pl. Second Mot. to Compel and Cross-

Mot. for Sanctions)]. The Court admonished the parties for their apparently lacking

efforts to resolve the discovery disputes. [Dkt. 69]. Defendant then filed the instant

motion for summary judgment on September 14, 2018. [Dkt. 70]. Plaintiffs sought

additional time to file their opposition memorandum, citing unresolved discovery

disputes. [Dkt. 79 (Pl. Mot. for Recons. of Order re: Scheduling)]. Thereafter,

Plaintiffs filed their memorandum in opposition of summary judgment arguing,

inter alia, that Defendant refused to cooperate in discovery regarding the

                                           2
Defendant’s knowledge of the harassment or the discipline of two of the harassers,

warranting consideration under Fed. R. Civ. P. 56(d). [Dkt. 82 (Pl. Mem. in Opp’n.

Def. Mot. Summ. J)]. Plaintiff also filed a second motion to compel. [Dkt. 81]. After

cross-motions for sanctions, the Court once again ordered the parties to confer in

good faith. [Dkt. 90]. After supplemental briefing by the parties, the Court granted

Plaintiff’s motion in part [Dkt. 97], ordering the production of documents for in

camera review, ordered defense counsel to certify compliance pursuant to Fed. R.

Civ. P. 26(g), and ordered Defendant to respond to interrogatories and requests for

production set out in the Order.


      On October 1, 2019, the Court granted Plaintiffs’ motion for an extension of

the deadline to seek permission to supplement their opposition to Defendant’s

summary judgment motion as a result of the exchange of additional discovery

materials. [Dkt. 102]. Then, in November 2019, the Court granted Plaintiff’s

requested stay of the deadline to supplement their opposition to Defendant’s

summary judgment motion because the Court had not yet addressed Defendant’s

asserted claim of attorney-client privilege. [Dkt. 118]. On December 6, 2019, Judge

Richardson addressed the remaining discovery disputes, except the asserted

claim of attorney client privilege, and ordered responses by December 20, 2019.

[Dkt. 119]. Shortly after, the case was transferred to this Court. [Dkt. 122]


      On February 5, 2020, the Court granted Plaintiff’s motion to compel

production of the documents subject to in camera review. [Dkt. 129]. The party that

invokes attorney-client privilege or work-product doctrine bears the burden of

establishing the applicability of such privilege. Fed. R. Civ. P 26(b). Defendant did

                                          3
not file a memorandum in support of its asserted privilege and the inapplicability

of attorney client privilege as to the initial documents reviewed by the Court was

patently obvious. [02/05/2020 hearing, at 16:11:30-16:13:40]. As such, the Court

unsealed the documents and gave the parties until February 21, 2020 to

supplement their summary judgment briefing and an additional week to decide

whether discovery should be re-opened for the limited purposes of an additional

deposition resulting from the unsealing of documents on the privilege log. Id. at

16:15:14-16:16:39; [Dkt. 130 (Courtroom Minutes of 02/05/2020 hearing)].


      Both deadlines passed without filings from either party, including any

requests for an extension. The Court considers the summary judgment briefing and

discovery closed as of February 21, 2020, except for Defendant’s reply brief. The

Court declines to consider Plaintiffs’ March 6, 2020 briefing [Dkt. 131 (Pl. Am. Mem.

in Opp’n)] as untimely filed. The Court had already undertaken review of the parties’

briefing by the time Plaintiffs’ amended brief was belatedly filed. Moreover, the

Court permitted supplementation pursuant to Fed. R. Civ. P. 56(d) upon the

unsealing of the materials on the privilege log, but this was not an opportunity to

reiterate arguments and evidence previously raised. Plaintiffs’ new exhibit list does

not appear to draw on any evidence from the Defendant’s privilege log. [Dkt. 131

(Pl. Am. Mem. in Opp’n) Ex 2 (Exhibit list)]. Consequently, Plaintiffs’ brief would not

have changed the Court’s decision had the Court considered it in depth.


      The Defendant’s reply [Dkt. 132 (Def. Repl. Br.)] to Plaintiff’s opposition brief

was timely filed because the Court stayed the deadline for filing the reply brief

pending resolution of the discovery dispute [Dkt. 118]. The Defendant’s reply

                                          4
memorandum was filed on the fourteenth day following Plaintiff’s opposition brief

per D. Conn. L. R. Civ. P. 7(d).


                                   Background Facts


       The following facts are taken from the Local Rule 56(a) statements of

material facts and evidence cited by the parties.1 The facts are undisputed unless

otherwise noted. The facts are read in the light most favorable to the non-movants,

Mr. Benitez and Mr. Rodriguez. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).


       Defendant Jarvis Airfoil, Inc. is a manufacturing firm located in Portland,

Connecticut. [Def. 56(a) ¶ 1]. Jarvis employed Plaintiff Gerry Benitez as a hand

finisher beginning in October 2013. [Def. 56(a) ¶ 4]. Defendant employed Jose

Rodriguez in the same facility as a machine operator beginning in March 2011. [Def.

56(a) ¶ 2]. Both plaintiffs are Hispanic males [Def. 56(a) ¶¶ 4-5] and both have dark

skin [Pl. Ex. 1 (Benitez Aff.) ¶ 2]; [Pl. Ex. 2 (Rodriguez Aff. ¶ 3).


       The harassment at issue is invocative of racial violence. It is highly

disturbing and is not seriously contested by the Defendant. Although these facts

are difficult, a detailed discussion is warranted to illustrate the work environment,

which is central to the Court’s reasoning.



1
 For ease of reference, exhibits will refer to evidentiary exhibits included with the
Defendant’s Motion for Summary Judgment [Dkt. 82] and Plaintiff’s Opposition
[Dkt. 82-83] by exhibit letter or number only. i.e. [Def. Ex.A] and [Pl. Ex. 1].

Citation to the Defendant’s. D. Conn. Civ. L. R. 56(a)(1) statement is applicable
where the parties agree as to the fact stated.
                                             5
      Mr. Benitez complained about the display of two nooses on the shop floor.

Two photographs of the nooses as they appear in the work environment are

included in Plaintiffs’ opposition brief. [Pl. Exs. 18-19]. One noose is wrapped

around the neck of a dark-skinned doll head; its face appears grimacing. (Pl. Ex.

19). The other appears life-size. [Pl. Ex. 18]. These images speak for themselves

and will be filed with the Court’s opinion. Defendant does not controvert the

existence of the nooses. [Dkt. 70 (Def. Mem. in Supp. Mot. Summ. J.) at 11].


      Mr. Benitez claimed that he was called a nigger by Jim Everitt, Fred

Schiavone, Dave Jones, Bob Prince, Karl Theide, and Jeffery Suchoski. [Pl. Ex. 1

(Benitez Aff. ¶¶ 5-14)]; See also [Pl. Ex. 7 (Benitez Depo.) at 58:01-60:03, 62:09-

62:17]. Jim Everitt, who was also a hand finisher [Def. Ex. 3 (Aff. DeLeon) ¶ 4],

placed a white napkin over his head and cut eye holes into it, insinuating the Ku

Klux Klan, and yelled “Toby” at Mr. Benitez. [Pl. Ex. 1 (Benitez Aff. ¶ 11]; See also

[Pl. Ex. 7 (Benitez Depo.) at 59:18-60:06].2 Mr. Everitt brought firearms and combat

knives to work. [Pl. Ex. 7 (Benitez Depo.) at 60:04-64:20]. Mr. Benitez testified that

he began feeling threatened by Mr. Everitt’s continued display of knives after racial

harassment continued and intensified. [Pl. Ex. 7 (Benitez Depo.) at 61:22-64:25]

(using examples “rub-a-dub-dub, nigger” and “Get to work, nigger”). Mr. Everitt

flashed Mr. Benitez with a revolver at work. [Pl. Ex. 1 (Benitez Aff. ) ¶ 10]; [Pl. Ex. 7

(Benitez Depo.) at 66:25-69:01]. Mr. Everitt stated to Mr. Benitez “Look what I got,




2
 In the Amended Complaint, Plaintiff asserts that “Toby” is a reference to the slave
name of Kunta Kinte, a character in the miniseries “Roots.” [Dkt. 42 (Am. Compl.)
¶ 23].
                                           6
motherfucker.” [Pl Ex. 7 (Benitez Depo.) at 67:10-67:15]. When Plaintiff Benitez

asked him why he brought the revolver to work, he replied “you never know.” Ibid.


      On June 17, 2014, Mr. Benitez complained to Demetrius Willis, the first shift

manufacturing supervisor, that his co-workers were making racially offensive

comments and that a co-worker brought a weapon into the workplace. [Def. 56(a)

¶¶ 6-7]. Mr. Willis immediately informed manufacturing manager Phil Ozimek, who

then informed human resources manager Jean Misorski. [Def. 56(a) ¶ 9-10]. Mr.

Benitez was then placed on paid administrative leave while Jarvis undertook an

investigation. [Def. 56(a) ¶ 11-12]. Defendant interviewed more than twenty

employees, including Plaintiff Jose Rodriguez. [Def. 56(a) ¶ 12-14]. Plaintiffs

contend that some employees were not cooperative. [Pl. 56(a)(2) ¶ 12]; [Def. Ex. 4

(Misorski Depo.) at 139:12:-139:17] (Q: “So a lot of these employees that were called

in—and you mentioned some of them just didn’t want to talk, they gave answers

like, no, no or as the notes, reflect, unclear, because you couldn’t even get a “no”

out of them?” A: “That’s correct.”).


      During the investigation, Plaintiff Jose Rodriguez reported being called a

“fucking nigger” and an “LPN,” stated that he also saw the two nooses, that Mr.

Everitt showed him a gun part, and a different employee threatened that he would

“put a cap in your ass an I’ll blow (sic) your knee caps.” [Def. 56(a) ¶ 16]. Mr.

Rodriguez was unaware of Mr. Benitez’s complaints until he was interviewed as

part of the investigation. [Def. 56(a) ¶ 14]. Mr. Rodriguez avers that “LPN” means

“left-handed Puerto Rican nigger” or “left-handed Polish nigger.” [Pl. Ex. 2

(Rodriguez Aff.) ¶ 9]. Mr. Benitez’s affidavit explains that the acronym, as used by

                                         7
Mr. Suchoski and Mr. Theide, means “Latino or Puerto Rican, still a nigger.” [Pl. Ex.

1 (Benitez Aff.) ¶ 18].


       The parties agree that Defendants issued warnings to Bob Prince, Fred

Schiavone, Jr., Karl Thiede, and Jeff Suchoski following the investigation. [Def.

56(a) ¶ 17]; [Pl. 56(a)(2) ¶ 17]. However, Plaintiffs dispute whether Mr. Everitt and

Mr. Prince were suspended without pay. [Pl. 56(a)(2) ¶ 17].


       The document cited by Plaintiffs [Pl. Ex. 5 (Rodriguez notes) at ROD 0011]

states “09/08/14 James Evertt (sic) told me John gave him 4 week (sic) off w/ pay”.

The document production did not include a written warning issued to Mr. Everitt.

Ms. Misorski testified that Mr. Everitt and Mr. Prince were suspended for a month

and “a week or two,” respectively [Def. Ex. C (Misorski Depo.) 152:06-152:12]. When

asked if there was a memorialization of the suspensions, Ms. Misorski gave

inconsistent answers about the documentation that was provided but implied that

the suspensions were unpaid. [Def. Ex. C (Misorski Depo.) 154:08-157:14].


       The written warning for Mr. Prince does not state that he has been

suspended. [Def. Ex. G (06/25/2014, Prince Final Warning) at JAR 000166-67].

Notably, the Defendant’s Rule 56 statement does not state the duration of Mr.

Prince’s suspension. [Def. 56(a) ¶ 17].


       There is, however, another material uncontroverted fact concerning

employees’ discipline: none of the offending employees were terminated as a

consequence of the investigation, which substantiated Plaintiffs’ allegations.

Additionally, David Jones, who displayed the noose pictured in Pl. Ex 19 at his


                                          8
workstation was not disciplined at all. [Pl. Ex. 1 (Benitez Aff.) ¶ 7]; [Pl. Ex. 7 (Benitez

Depo.) at 85:15-85:22]. Ms. Misorski was aware that Mr. Jones admitted to having

the “noose doll” for six months to a year, or perhaps longer. [Pl. Ex. 4 (Misorski

Depo.) 137:15-137:20].


       At the conclusion of the investigation, Ms. Misorski contacted Mr. Benitez to

offer him the following options: (1) return to work to his original position or (2)

transfer to another facility, Jarvis Polishing, which is located in Bristol,

Connecticut. [Def. 56(a) ¶ 17]. Jarvis also argues that Ms. Misorski offered him the

option of moving to a nickel polishing area. [Def. 56(a) ¶ 18]. Mr. Benitez previously

worked at the Bristol facility roughly thirteen years earlier. [Pl. Ex. 8 (Benitez Empl.

App.)]; [Pl. Ex. 7 (Benitez Depo.) at 18:07-18:19]. Mr. Benitez testified that he told

Ms. Misorski that he declined the transfer option because employees from Jarvis

Airfoil would deliver parts to the polishing facility and the couriers were friendly

with the harassers. [Pl. Ex. 7 (Benitez Depo.) at 94:02-95:02]. Ms. Misorksi offered

him the option to move to second shift, but the shifts overlapped. [Pl. Ex. 7 (Benitez

Depo.) at 95:06-95:12]. Mr. Benitez testified that he did not return to Jarvis Airfoil

because he was afraid of retribution. [Pl. Ex. 7 (Benitez Depo.) at 91:10-92:23].


       The parties dispute whether there was training following the conclusion of

Defendant’s investigation into Mr. Benitez’s complaints. [Def. 56(a) ¶ 60]; [Pl.

56(a)(2) ¶ 60]. The deposition excerpts cited by Defendant show that the staff

meeting was held in October 2014. [Def. Ex. E (DeLeon Depo.) at 77:03-77:25].

However, Ms. DeLeon testified that Defendant instituted policy changes in 2016 or

2017, after Plaintiffs left employment. [Def. Ex. E (DeLeon Depo.) at 99:02-99:02-25].

                                            9
The formal training records show that it took place on January 27, 2016. [Pl. Ex. 23

(Training Record)]. Karl Theide’s disciplinary report states that “Sensitivity

Training sessions will take place during the month (sic) of July and August,” but it

is unclear whether they occurred at all. [Def. Ex. G (06/27/2014, Theide Warning)

JAR000165]; [Def. Ex. 22 (Teller Depo.) 89:14-90:10]. Defendant has not made any

assertions about the scope of the anti-discrimination or harassment training

provided prior to October 2014, if any.


      Mr. Rodriguez remained employed by Jarvis for eighteen months after Mr.

Benitez resigned. [Def. 56(a) ¶¶ 2, 21]. Ms. Misorski provided Mr. Rodriguez with

her email address and told him to contact her with any concerns, but Mr. Rodriguez

did not do so. [Def. 56(a) ¶¶ 61, 63]. After the investigation, Mr. Rodriguez reported

that an unidentified caller contacted him, called him a “snitch,” then hung up. [Def.

56(a) ¶ 62]. Another incident involved an employee throwing a silicone ball at Mr.

Rodriguez and Tin Khner. [Def. 56(a) ¶ 62].


      In August of 2014, roughly two months after the Benitez investigation, Mr.

Rodriguez began maintaining a personal log of work events, sometimes emailing

it to his lawyer. [Def. 56(a) ¶ 67]. The log, Pl. Ex. 5, encompasses 145 pages. It was

never shown to Defendant. [Def. 56(a) ¶ 68]. On October 6, 2014, Stella Teller, who

replaced Ms. Misorski, presented employees with information about a new policy

on harassment and bullying. [Def. 56(a) ¶ 69-70]


      Two weeks later, Mr. Rodriguez complained to Ms. Teller, although the

parties dispute the content of the conversation [Def. 56(a) ¶¶ 65-66, 69, 71]; [Pl.


                                          10
56(a)(2) ¶ 66]. Plaintiff claims that he was being ostracized by co-workers [Pl. Ex. 2

(Rodriguez Aff.) ¶ 28], whereas Defendant argues that Mr. Rodriguez’s complaint

concerned an employee who would not share donuts [Def. 56(a) ¶ 66].


      The parties also dispute whether Mr. Rodriguez complained later. Mr.

Rodriguez’s affidavit states that he went to Ms. Teller’s office to complain about

racial harassment again on October 29, 2014 [Pl. Ex. 2 (Rodriguez Aff.) ¶ 28],

whereas Defendant argues that Mr. Rodriguez’s last complaint was on October 24,

2014 [Dkt. 70 (Def. Mem. in Supp. Mot. for Summ. J.) at 16]. But see [Pl. Ex. 5

(Rodriguez log, 11/18/2014 email to counsel) ROD0045](“On 10/29/14 @ 9:30am I

went to complain to (HRM) Stella about bullying & Racial Slur (sic) issues that were

still occurring on the shop floor. I only spoke to her about Jeffery suchoski (sic),

Josph (sic)Finta & Scott Norma….. (sic) to Be out of her office quick and not be

seen by other Employees (sic).”).


      Mr. Rodriguez alleges that harassment continued, including an instance of

threatened violence by Edward Heinz, and continued references to nooses;

however, none of this harassment is alleged to have been reported to management.

[Pl. 56(a)(2) Additional Material Facts ¶¶ 35-37]. He alleges that Mr. Ozimek called

him a “fucking ant” during Defendant’s Thanksgiving dinner. [Def. Ex. 70

(Rodriguez Depo.) at 232:15-234:05]. Mr. Ozimek denies making the comment. [Def.

56(a) ¶ 49].


      Mr. Rodriguez was subjected to additional scrutiny from Jason Jarvis and

the new manufacturing manager, Haitham Taha. [Pl. 56(a)(2) Additional Material


                                         11
Facts ¶¶ 38-39]. He sustained a workplace injury but asserts that he was treated

differently than Mr. Everitt who also sustained a workplace injury. [Pl. 56(a)(2)

Additional Material Facts ¶ 40]. He was disciplined for refusing to operate an unsafe

machine in January 2016 [Pl. 56(a)(2) Additional Material Facts ¶ 40] and resigned

later that month. [Def. 56(a) ¶ 2].


                       Legal Standard for Summary Judgment


      Summary judgment should be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of proving

that no genuine factual disputes exist. See Vivenzio v. City of Syracuse, 611 F.3d

98, 106 (2d Cir. 2010). “In determining whether that burden has been met, the court

is required to resolve all ambiguities and credit all factual inferences that could be

drawn in favor of the party against whom summary judgment is sought.” Id. (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. at 255; Matsushita Electric Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986)).


      This means that “although the court should review the record as a whole, it

must disregard all evidence favorable to the moving party that the jury is not

required to believe.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 151

(2000); see Welch-Rubin v. Sandals Corp., No. 3:03-cv-00481, 2004 WL 2472280, at

*4 (D. Conn. Oct. 20, 2004) (“At the summary judgment stage of the proceeding,

[the moving party is] required to present admissible evidence in support of their

allegations; allegations alone, without evidence to back them up, are not


                                         12
sufficient.”) (citing Gottlieb v. Cnty of Orange, 84 F.3d 511, 518 (2d Cir. 1996);

Martinez v. Conn. State Library, 817 F. Supp. 2d 28, 37 (D. Conn. 2011). Put another

way, “[i]f there is any evidence in the record that could reasonably support a jury's

verdict for the nonmoving party, summary judgment must be denied.” Am. Home

Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446 F.3d 313, 315–16 (2d Cir.

2006) (internal quotation marks and citation omitted).


        A party who opposes summary judgment “cannot defeat the motion by

relying on the allegations in his pleading, or on conclusory statements, or on mere

assertions that affidavits supporting the motion are not credible.” Gottlieb, 84 F.3d

at 518. Where there is no evidence upon which a jury could properly proceed to

find a verdict for the party producing it and upon whom the onus of proof is

imposed, such as where the evidence offered consists of conclusory assertions

without further support in the record, summary judgment may lie. Fincher v.

Depository Trust & Clearing Corp., 604 F.3d 712, 726–27 (2d Cir. 2010).


                                      Discussion


   I.     Parties’ Arguments


   Jarvis raises three arguments in support of its motion for summary judgment

on all claims. First, Jarvis argues that it is not vicariously liable for the unlawful or

inappropriate acts of its employees because Plaintiffs cannot show unlawful acts

by Jarvis’s managerial personnel or that they had knowledge of the discriminatory

behavior prior to Mr. Benitez’s formal complaint in June 2014. [Dkt 70 (Def. Mem. in




                                           13
Supp. Mot. Summ. J.) at 5-17]. Jarvis argues that it conducted a thorough

investigation and instituted appropriate remedial measures. [Id. at 10-17].


   On the individual claims, Jarvis argues that Mr. Benitez cannot satisfy the

demanding standard of intolerability or deliberate intent to establish constructive

discharge, given Jarvis’s proposed alternative work arrangements. [Id. at 17-21].

Jarvis argues that Mr. Rodriguez did not participate in protected activity [Id. at 22-

23], that Jarvis never took materially adverse action against him [Id. at 23-24], and

there is no causal connection between a short-term layoff and his purported

protected activity [Id. at 24-25].


   In opposition, Plaintiffs argue that they made prior complaints that went

unaddressed [Dkt. 82 (Pl. Mem. in Opp’n.) at 2]. Plaintiffs argue that there is a

factual dispute about whether management knew about the harassment prior to Mr.

Benitez’s complaint in June 2014. [Id. at 3-4]. Plaintiffs argue that a supervisor, who

was later rehired as an assistant, engaged in racial harassment as far back as 2011.

[Id. at 4]. Mr. Benitez argues that, given his psychological state, he could not have

gone back to work for Jarvis. [Id. at 4]. Mr. Rodriguez argues that he engaged in

protected activity by complaining about conduct that was directed at him

personally and that Jarvis failed to institute measures to protect him from

retaliation and further harassment. [Id. at 5].


   The Court agrees with the Plaintiffs. Because the Court concludes that there are

genuine disputes of material fact concerning Jarvis’s liability for co-worker

harassment and there are genuine issues of material fact as to the appropriateness


                                          14
and adequacy of Jarvis’s response to the complaints of harassment, the Court did

not separately analyze whether Plaintiffs’ claims arising from supervisory

harassment survive summary judgment.


    II.    Racial Discrimination under § 1981 generally


    For purposes of Defendant’s motion, there are no relevant differences between

§ 1981 of the Civil Rights Act of 1866 and Title VII.3 Claims of a hostile work

environment and constructive discharge on account of race are actionable under

§ 1981. Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62, 68-69, n.5 (2d Cir.

2000). To prevail on the harassment claim, Plaintiffs must not only show that it was

“severe or pervasive” but also “a specific basis for imputing the conduct that

created the hostile environment to the employer.” Id. at 72 (quoting Van Zant v.

KLM Royal Dutch Airlines, 80 F.3d 708, 715 (2d.Cir. 1996)).


    Mr. Rodriguez’s § 1981 retaliation claim is analyzed under Title VII’s familiar

McDonnell Douglas burden shifting framework. Littlejohn v. City of New York, 795

F.3d 297, 315-16 (2d. Cir. 2015); Little v. Ne. Utilities Serv. Co., 299 F. App'x 50, 52

(2d Cir. 2008).


    III.   Hostile Work Environment




3
 Unlike Title VII, a plaintiff pursuing a claim under § 1981 must show intentional
discrimination, whereas a Title VII claim can be established through proof of
negligence in some circumstances, such as disparate impact. Patterson v. Cty. of
Oneida, N.Y., 375 F.3d 206, 226 (2d Cir. 2004) (noting differences between the
statutes).
                                          15
   A hostile work environment exists when “the workplace is permeated with

discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive

working environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (internal

quotation marks and citation omitted). The conduct must be “severe or pervasive

enough that a reasonable person would find it hostile or abusive, and the victim

must subjectively perceive the work environment to be abusive.” Littlejohn, 795

F.3d at 321 (internal quotation marks and citation omitted). “[W]hether racial slurs

constitute a hostile work environment typically depends upon the quantity,

frequency, and severity of those slurs, considered cumulatively in order to obtain

a realistic view of the work environment.” Schwapp v. Town of Avon, 118 F.3d 106,

111 (2d Cir. 1997). Determining whether an environment is hostile and abusive

considers the totality of the circumstances, including whether it is physically

threatening and the effect on the employee’s psychological well-being. Harris, 510

U.S. at 23.


   Here, Jarvis has not challenged the factual or legal basis of Plaintiffs’ claims of

co-worker harassment. Jarvis instead argues that it cannot be held liable for co-

worker harassment. [Dkt. 132 (Def. Repl. Br.) at 1, n.1].


   II. Employer Liability for Co-Worker Harassment


   Jarvis cites Vance v. Ball State Univ., 570 U.S. 421 (2013) for the proposition that

if the harasser is a co-worker and not a supervisor, an employer is liable only if it

was negligent in controlling the working conditions. [Dkt. 70 (Def. Mem. In Supp.


                                          16
Mot. Summ. J.) at 6-7]. To establish negligence, the fact finder must consider

whether (1) the employer “failed to provide a reasonable avenue for complaint” or

(2) “it knew, or in the exercise of reasonable care should have known, about the

harassment yet failed to take appropriate remedial action.” Howley v. Town of

Stratford, 217 F.3d 141, 154 (2d. Cir. 2000).


   Jarvis argues that it provided employees with a reasonable avenue for

complaint as evidenced by Mr. Benitez’s June 17, 2014 complaint to his supervisor,

Mr. Willis, who reported it up the chain to Mr. Ozimek, who then reported it to Ms.

Misorski. [Dkt. 70 (Def. Mem. in Supp. of Mot. Summ. J.) at 9-10]. The Court agrees.


   Jarvis avers that it did not know of the racial harassment until Mr. Benitez’s

report, and then instituted prompt remedial measures. The Court disagrees. Here,

summary judgment is precluded because there are genuine disputes of material

fact about whether Jarvis knew or should have reasonably known of the

harassment prior to Mr. Benitez’s complaint in June 2014. See Torres v. Pisano,

116 F.3d 625, 634 (2d Cir. 1997). Even if Jarvis first learned of the racial harassment

in June 2014, summary judgment is also precluded because a reasonable jury

could find that Jarvis failed to take appropriate remedial action, both with respect

to the discipline of the perpetrators and because Jarvis adversely effected the

conditions of employment of the complainant by suspending him, offering him a

palliative transfer, and then offering him a less desirable second shift.


   First, there is a genuine dispute of material fact about whether Mr. Benitez

previously complained to Mr. Willis. Plaintiffs argue that Mr. Benitez complained to


                                          17
Mr. Willis about racial harassment on two instances prior to June 17, 2014. [Pl.

56(a)(2) ¶ 56]. Mr. Benitez testified that he complained to Mr. Willis about

harassment, the nooses, and people bringing weapons to work in April and “maybe

March” of 2014 [Pl. Ex. 7 (Benitez Depo.) 63:18-66:24]; see also [Pl. Ex. 1 (Benitez

Aff.) ¶¶ 16-17].


    In response to Mr. Benitez’s complaints and showing him a noose, Mr. Benitez

testified that Mr. Willis was angry and told him to “lay low and do your work or

else” and that Mr. Benitez was going to “skin (sic) this whole company.” [Pl. Ex. 7

(Benitez Depo.) 64:21-66:18]. Mr. Willis denies knowledge of the nooses or any

harassment prior to Mr. Benitez’s June 17, 2014 complaint. [Def. 56(a) ¶¶ 29-30, 56].


   Jarvis argues that, even if Mr. Benitez’s claim is true, Mr. Willis’s knowledge

cannot be imputed to Jarvis because Mr. Willis is not vested with the authority to

deem him a corporate proxy. [Dkt. 70 (Def. Mem. in Supp. Mot. Summ. J.) at 11].

This argument fails in two respects.


   Plaintiff cites Van Zant v. KLM Royal Dutch Airlines, 80 F.3d 708 (2d. Cir. 1996)

for the proposition that a low level supervisor’s knowledge of a hostile work

environment cannot be imputed to the employer. [Dkt. 70 (Def. Mem. in Supp. Mot.

Summ. J.) at 12]. However, as the Second Circuit later explained in Torres v. Pisano,

knowledge will be imputed “where the person who gained notice of the harassment

was the supervisor of the harasser (e.g., had the authority to hire, fire, discipline,

or transfer him), knowledge will be imputed to the employer on the ground that the

employer vested in the supervisor the authority and the duty to terminate the


                                         18
harassment.” Torres, 116 F.3d at 637 (citations omitted)(emphasis added). Jarvis

avers that Mr. Willis’s role was essentially a production foreman, tasked with

maintaining the shop floor. [Def. 56(a) ¶ 57]. Here, Plaintiffs argue that all of the

warnings issued to the harassers were signed by Mr. Willis as their supervisor. [Pl.

56(a)(2) response ¶ 57]; [Pl. Ex. 21 (JAR 000164-68)]; see also [Pl. Ex. 20 (Jarvis

Org. Chart) JAR 000001](showing Mr. Willis as the supervisor for thirty seven

employees including: Messrs. Everitt, Jones, Prince, Theide, and Plaintiffs). Since

Plaintiffs can show that Mr. Willis had the power to discipline the alleged harassers,

Mr. Willis’s knowledge can be imputed back to Jarvis. Torres, 116 F.3d at 637.


   In addition to the claim that Mr. Willis had direct, personal knowledge of the

racial harassment because of Mr. Benitez’s prior complaints, Plaintiffs also allege

that other managers, including Mr. Willis’s boss, Mr. Ozimek, and the HR manager,

Ms. Misorski, had constructive knowledge of the nooses. Plaintiffs argue that

management would walk past these displays at Mr. Jones’s and Mr. Prince’s

workstations. [Pl. Ex. 1 (Benitez Aff.) ¶ 9]; but see [Def. 56(a) ¶ 34](admitting that

Misorski did not see the nooses until Benitez complained in June 2014)]. The Court

agrees that there is a genuine issue of material fact about whether Mr. Ozimek knew

of the nooses prior to June 2014. Mr. Ozimek denied that he saw the nooses. [Pl.

Ex. 17 (Ozimek Depo.) at 77:09-77:25]. However, Mr. Ozimek visited the polishing

department on a daily basis and had conversations with Mr. Jones at his

workstation where the noose around the doll’s neck was displayed atop his work

lamp. [Id. at 78:18-79:17]. Mr. Ozimek testified that he noticed family photographs

at employee’s workstations but did not see the doll head. [Id. at 79:04-79:17].


                                         19
    The Court notes that the images of both nooses show them being displayed

openly, rather than in a closed container, draw, or closet, and one of them was life-

sized. [Pl. Ex. 18-19]. Such a flagrant display, apparently for an extended period of

time, [Pl. Ex. 4 (Misorski Depo.) 137:15-137:20], casts doubt on Mr. Ozimek’s

testimony. It necessitates a credibility determination, which is the province of the

jury. Proctor v. LeClaire, 846 F.3d 597, 608 (2d Cir. 2017).


    Consequently, aside from the factual dispute over whether Mr. Willis had direct

knowledge of the racial harassment and the nooses, there is also a genuine dispute

of material fact over whether Mr. Ozimek also had knowledge of the nooses prior

to June 2014. Because there is a genuine factual dispute about whether Jarvis

actually knew about the racial harassment prior to June 2014, the Court declines

to consider alternative theories of proof, such as constructive knowledge. See

Torres, 116 F.2d at 634, n. 9.4


    Even if Jarvis had knowledge of harassment, it may avoid liability by showing

that it took reasonable steps to remedy the harassment. As the Second Circuit

explained in Snell v. Suffolk Cty., 782 F.2d 1094, 1104 (2d Cir. 1986):


    It may not always be within the employer's power to guarantee an environment
    free from all bigotry. He cannot change the personal beliefs of his employees;
    he can let it be known, however, that racial harassment will not be tolerated, and
    he can take all reasonable measures to enforce this policy.... But once an
    employer has in good faith taken those measures which are both feasible and
    reasonable under the circumstances to combat the offensive conduct we do not
    think he can be charged with discriminating on the basis of race.
(quoting DeGrace v. Rumsfeld, 614 F.2d 796, 803 (1st Cir.1980)).


4
 Absent from either parties’ briefing is any discussion of pre-complaint efforts to
prevent or reduce the risk of racial harassment or discrimination, if any.
                                          20
      Jarvis argues that it took prompt disciplinary measures after Ms. Misorski

determined that “inappropriate conduct by several of Plaintiffs’ co-workers had

taken place.” [Dkt. 70 (Def. Mem. in Supp. of Mot. Summ. J) at 13]. In a footnote,

Jarvis explains that while the investigation revealed that several co-workers had

acted inappropriately towards Mr. Benitez, Ms. Misorkski concluded that the

harassment was motivated by long-time Jarvis employees who were upset that Mr.

Benitez was earning a higher wage on account of his higher skill level and not

racially motivated. [Dkt.70 (Def. Mem. in Supp. of Mot. Summ. J) at 13, n.8]. This

explanation is clearly subject to question in light of the objective manifestations of

racial animus. The history of racial violence in this nation and the centuries-old

tradition of lynching atrocities call that characterization into sharp question. The

psychological motivation for racial harassment, be it envy or personal bigotry, is

immaterial. Ms. Misorkski corroborated the existence of the nooses and Walter

Mueller corroborated that Mr. Everitt called Mr. Benitez a nigger. [Pl. Ex. 10 (Typed

Investigation notes, 6/18/14 2:30 P.M.) JAR 000110)]; [Pl. Ex. 4 (Misorski Depo.)

137:15-137:20]. These invectives were accompanied by displays of lethal weapons

in the workplace.


      To determine whether Jarvis’s response was reasonable, the Court

considers the gravity of the harm, the nature of the work environment, and the

resources available to the employer. Snell, 782 F.2d at 1104. Jarvis’s analogy to the

remedial measures undertaken in Rios v. Buffalo & Fort Erie Pub. Bridge Auth., 326

F. App'x 612 (2d Cir. 2009) is distinguishable. First, the plaintiff in Rios could not

establish a severe and pervasive environment to survive summary judgment


                                         21
because she relied on six instances over the period of thirteen years and no single

instance was severe enough to alter the terms and conditions of her employment.

See Rios v. Buffalo & Fort Erie Pub. Bridge Auth., No. 04-CV-375A, 2008 WL 657121,

at *3 (W.D.N.Y. Mar. 7, 2008).


      Second, and more importantly, in Rios the employer did not know who

authored the two offensive cartoons, despite extensive investigations. Id. at 6-7. It

nevertheless immediately sent out memorandums reiterating its anti-harassment

policy and conducted daily rounds to search for inappropriate material. Ibid.


      Unlike Rios, the identity of the harassers was known to Jarvis. Jarvis

confirmed that both Mr. Jones and Mr. Prince had nooses displayed at their

workstations, yet Mr. Jones was not disciplined at all. [Pl. Ex. 1 (Benitez Aff.) ¶ 7];

[Pl. Ex. 7 (Benitez Depo.) at 85:15-85:22]; [Pl. Ex. 4 (Misorski Depo.) 137:15-137:20].

Mr. Prince was suspended for “a week or two.” [Def. Ex. 3 (Misorski Depo.) 152:06-

152:12]. Jarvis confirmed that Mr. Everitt brought a gun to work [Def. Ex. 83

(Investigation Notes, 618/14 2:30 P.M. Paul Naumec) JAR 000149] and Mr. Benitez

reported that he used it to intimidate him [Def. Ex. 3 (Willis 07/03/2014 email to

Misorski)]. No one was terminated. Moreover, the regularly maintained personnel

records do not document the claimed discipline. The absence of such records is

of evidentiary significance and calls the adequacy of the discipline imposed in

question. Fed. R. Evid. 803(7)


       Unlike Rios, Plaintiffs presented evidence that Jarvis simply ignored the

offending behavior; first when Mr. Willis told Mr. Benitez to “lay low” after he


                                          22
complained twice, [Pl. Ex. 7 (Benitez Depo.) 64:21-66:18] and then again when it

failed to sufficiently discipline the harassers or follow through on assigned

remedial training. Plaintiff’s credibly challenge the depth of the investigation as

several employees were uncooperative, apparently without repercussion. [Def. Ex.

4 (Misorski Depo.) at 139:12-139:17]. Other than reviewing policies in October 2014

(three or four months after Benitez’s complaint), the only other training took place

over eighteen months later, notwithstanding the fact that Mr. Theide’s disciplinary

action states that there will be multiple remedial training sessions within two

months. [Def. Ex. E (DeLeon Depo.) at 77:03-77:25]; [Def. Ex. G (06/27/2014, Theide

Warning) JAR000165]; [Def. Ex. 22 (Teller Depo.) 89:14-90:10]; [Pl. Ex. 23 (Training

Record)].


      Defendant quotes footnote 7 of Torres v. Pisano, 116 F.3d at 632 stating:

“Title VII does not require that an employer fire all of the ‘Archie Bunkers’ in its

employ.” [Dkt. 70 (Def. Mem. in Supp. Mot. Summ. J.) at 14]. The quotation is

erroneously punctuated and the relevant material was omitted, resulting in a false

statement of the law. This is further evidenced by Defendant’s reply brief, which

again alters the quotation to omit the relevant portion. [Dkt. 132 (Def. Repl. Br.) at

5]. The implication is disconcerting as the Code of Professional Conduct requires

candor to the tribunal. Rules of Professional Conduct 3.3. The full quotation reads:


      “‘[W]hile Title VII does not require that an employer fire all “Archie Bunkers”
      in its employ, the law does require that an employer take prompt action to
      prevent such bigots from expressing their opinion in a way that abuses or
      offends their co-workers.’”
Torres, 116 F.3d at 633 (2d Cir. 1997) (quoting Davis v. Monsanto Chem. Co., 858
F.2d 345, 350 (6th Cir. 1988) (underline added to emphasize omitted language)

                                         23
      The Sixth Circuit in Davis explained this now-dated and complicated5

popular culture reference in detail. 858 F.2d at 350. Citing to Howard v. National

Cash Register Co, 388 F.Supp. 603, 606 (S.D. Ohio 1975), Davis explained “ ‘Archie

Bunker’ is a character who is prejudice and biased against all persons other than

his own neighborhood, religion, and nationality...” but the district court may be

erroneously encouraging the perpetuation of the status quo.” Davis, 858 F.2d. at

350. It is the latter part of the quotation that is instructive. The law does not require

employers to terminate curmudgeons or those who harbor private prejudices that

never manifest. The law requires employers to take prompt and appropriate

measure to prevent “such bigots from expressing their opinion in a way that

abuses or offends their co-workers.” Ibid. Because Plaintiffs present credible

evidence that Jarvis failed to do just that, even after corroborating Plaintiffs’

allegations, the materiality of the omitted portion of the quotation is clear and

summary judgment as to Count 1 must be denied.


      Suffice it to say, Jarvis’s decision to alter the terms and conditions of the

complainant’s employment adversely by first suspending him instead of the

alleged perpetrators of flagrant and blatantly racial and lethally threatening



5
  All in the Family, (CBS television broadcast 1971-78); See also Sascha Cohen,
How Archie Bunker Forever Changed the American Sitcom, SMITHSONIAN MAGAZINE
(Mar. 21, 2018) (“The dilapidated aesthetic mirrored Archie’s character traits; he
was retrograde, incapable of dealing with the modern world, a simpleton left behind
by the social upheavals of the 1960s and 1970s, a pathetically displaced “historical
loser.” Lear used him as a device to make racism and sexism look foolish and
unhip, but liberals protested that as a “loveable bigot,” Archie actually made
intolerance acceptable. Lear had intended to create a satirical and exaggerated
figure, what one TV critic called “hardhat hyperbole,” but not everyone got the
joke.”).
                                           24
harassment could be found inadequate by a reasonable jury. Further, after

determining his complaint was valid, Jarvis proposed to permanently alter the

conditions of his employment adversely by giving him two untenable options, first,

a palliative transfer to a location where he previously worked, but did not ask to be

transferred, and then a less desirable second shift position. These options could

clearly be viewed as an inappropriate remedial action by a reasonable jury. Howley

v. Town of Stratford, 217 F.3d 141, 154 (2d. Cir. 2000).


      II. Constructive Discharge as to Mr. Benitez


      A constructive discharge typically arises when an employer intentionally

creates an intolerable work atmosphere that forces an employee to quit voluntarily.

Chertkova v. Connecticut Gen. Life Ins. Co., 92 F.3d 81, 89 (2d Cir. 1996)(citing to

Pena v. Brattleboro Retreat, 702 F.2d 322, 325 (2d Cir. 1983)). “Working conditions

are intolerable if they are so difficult or unpleasant that a reasonable person in the

employee’s shoes would have felt compelled to resign.” Whidbee, 222 F.3d. at 73.

“A claim for constructive discharge requires the plaintiff to prove that her employer

deliberately and discriminatorily created work conditions ‘so intolerable that a

reasonable person in the employee's position would have felt compelled to resign.”

Ferraro v. Kellwood Co., 440 F.3d 96, 101 (2d Cir.2006) (emphasis added) (quoting

Pa. State Police v. Suders, 542 U.S. 129, 141 (2004)). In Whidbee v. Garzarelli Food

Specialties, Inc., 223 F.3d at 74, the Second Circuit recognized that the

deliberateness standard was not thoroughly defined, but held that “something

beyond mere negligence or ineffectiveness is required.”



                                         25
      Here, Mr. Benitez testified that he was crying when he reported the

harassment to Mr. Willis for the third time. [Pl Ex. 7 (Benitez Depo) at 76:08-76:15].

The racial harassment and intimidation was flagrant. Mr. Everitt, the principle

harasser, brought a gun to work and made a thinly veiled threat of physical

violence. Despite this, he was not terminated, nor were the employees who hung

the nooses. Rather, the employer concluded that his co-worker’s “inappropriate

conduct” was motivated by envy rather than racial bias. A reasonable jury could

find that the refusal to undertake protective measures amounted to a deliberate

effort to compel his resignation.


       At that juncture, Mr. Benitez had been treating with a therapist, Adrienne

Benjamin, LCSW, who recommended that he not return to work because of the

weapons being brought there and diagnosed him with anxiety and depression. [Pl.

Ex. 7 (Benitez Depo.) at 95-96]; [Pl. Ex. 2 (Benitez Aff.) ¶¶ 19-20].


       Given the totality of the circumstances, the Court concludes that a

reasonable jury could find that Mr. Benitez’s fear of violent retribution rendered the

conditions so difficult or unpleasant that a reasonable person in his shoes would

have felt compelled to resign by Jarvis’s action. A reasonable jury could find that

the proposed accommodations amounted to his employer’s demand that he

substantially alter the terms and conditions of his work environment to

accommodate his harassers. By declining to terminate the harassers, a jury could

find that Mr. Benitez was deliberately left with a Hobson’s choice arising from an

unreasonable safety risk. Spence v. Maryland Cas. Co., 995 F.2d 1147, 1156 (2d

Cir. 1993) (“A constructive discharge may be found on the basis of evidence that

                                           26
an employer deliberately sought to place an employee in a position that

jeopardized his or her health.”).


         It is for the jury to weigh whether Mr. Benitez’s failure to respond to Ms.

Misorski’s offer for Mr. Benitez to propose accommodations undermines the

Hobson’s choice that Mr. Benitez’s testimony suggests. See [Def. 56(a) ¶ 19].


         Therefore, the Court DENIES summary judgment as to Count 2 for

constructive discharge.


   IV.      Retaliation as to Jose Rodriguez


   To establish a prima facie case of retaliation, Mr. Rodriguez must show: “(1) that

[he] participated in a protected activity, (2) that [he] suffered an adverse

employment action, and (3) that there was a causal connection between [his]

engaging in the protected activity and the adverse employment action.” Rasmy v.

Marriott Int'l, Inc., No. 18-3260-CV, 2020 WL 1069441, at *8 (2d Cir. Mar. 6, 2020)

(quoting Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010)).


   First, Jarvis argues that Mr. Rodriguez’s statements during the Benitez

investigation cannot constitute protected activity because the participation clause

of Title VII only applies to formal state or administrative proceedings. [Dkt. 70 (Def.

Mem. in Supp. Mot. Summ. J) at 22]. The Court agrees that the participation clause

is inapplicable, but Mr. Rodriguez can establish that he engaged in protected

activity under the opposition clause. Mr. Rodriguez’s argument falls squarely

within the controlling precedent, Crawford v. Metro. Gov't of Nashville & Davidson

Cty., Tenn., 555 U.S. 271 (2009). In Crawford, the U.S. Supreme Court rejected the

                                          27
argument that an employee must instigate an investigation to fall within the ambit

of Title VII’s opposition clause. Ibid. Since the term “oppose” was undefined by the

statute, Crawford held that any activity designed “to resist or antagonize ...; to

contend against; to confront; resist; [or] withstand” discrimination prohibited by

Title VII constitutes a protected oppositional activity. Crawford, 555 U.S. at 276; see

also Littlejohn, 795 F.3d. at 317. “When an employee communicates to her

employer a belief that the employer has engaged in ... a form of employment

discrimination, that communication” virtually always “constitutes the employee's

opposition to the activity.” Crawford, 555 U.S. at 276 (quoting 2 EEOC Compliance

Manual §§ 8–II–B(1), (2), p. 614:0003 (Mar.2003)).


   Jarvis argues that Mr. Rodriguez did not “oppose” unlawful practices because

“the only source of Rodriguez’s complaints stemmed from the information learned

in the Benitez Investigation.” [Dkt. Ex. 70 (Def. Mem. in Supp. Mot. Summ. J.) at 23].

However, the facts show that Mr. Rodriguez corroborated Mr. Benitez’s allegations

and presented new information about harassment directed towards him personally.

See [Def. 56(a) ¶ 16].


   Mr. Rodriguez need not separately initiate an internal investigation to come

within the opposition clause of Title VII. That exact argument was rejected by the

U.S. Supreme Court in Crawford: “There is, then, no reason to doubt that a person

can “oppose” by responding to someone else's question just as surely as by

provoking the discussion, and nothing in the statute requires a freakish rule

protecting an employee who reports discrimination on her own initiative but not

one who reports the same discrimination in the same words when her boss asks a

                                          28
question.” 555 U.S. at 277–78 (2009). Defendant does not cite Crawford or explain

how it is inapplicable to the facts here.


   Defendant admitted Mr. Rodriguez reported being called a “fucking nigger,” that

he saw the two nooses, and reported that a different employee threatened to shoot

him. [Def. Ex. 56(a) ¶ 16]. As a matter of law, Mr. Rodriguez engaged in a protected

activity when he opposed discrimination by reporting racial harassment during the

investigation into Mr. Benitez’s allegations.


   Whether Mr. Rodriguez suffered a materially adverse employment action is a

more difficult issue. To constitute an adverse action, Plaintiff must show that “a

reasonable employee would have found the employer’s challenged action

materially adverse, i.e. that the challenged action would well dissuade [a]

reasonable employee from protected conduct.” Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 68 (2006). This is an objective standard. Id. at 68-69. “[T]he

standard is tied to the challenged retaliatory act, not the underlying conduct that

forms the basis of the Title VII complaint.” Id. at 69.


   In order to establish a retaliatory hostile work environment, Mr. Rodriguez must

satisfy the same standard governing hostile work environment claims. See Senior

v. Connecticut Workers' Comp. Comm'n, Third Dist. No. 3:17-CV-1205 (JBA), 2018

WL 4288643, at *4 (D. Conn. Sept. 7, 2018). Similarly, an employer must know about

retaliatory harassment, but fail to act. Antonopoulos v. Zitnay, 360 F. Supp. 2d 420,

428 (D. Conn. 2005).




                                            29
   The evidence is conflicting. Mr. Rodriguez reported that an anonymous caller

called him a snitch. [Def. 56(a) ¶ 62]. While Jarvis argues that Mr. Rodriguez did not

take any steps to ascertain the identity of the caller, it does not suggest what steps

could have been undertaken by Mr. Rodriguez. [Def. 56(a) ¶ 62]. Certainly, based

on the reported anonymous call alone, Jarvis could have instructed employees that

retaliation would not be tolerated. Additionally, Mr. Rodriguez testified that Mr.

Ozimek, his supervisor’s manager, called him a “fucking ant.” [Def. Ex. 70

(Rodriguez Depo.) at 232:15-234:05]. On the basis of these facts, a reasonable jury

could conclude the perpetrators of the harassment against Benitez believed

Rodriquez provided information to substantiate Benítez’s claim and retaliated

against him or participating in the investigation. This is made more likely by the

fact that many employees refused to participate and both men were brown-skinned

Latinos.


   His sworn affidavit references continued mocking comments about a noose in

Mr. Rodriguez’s presence, this time referencing Mr. Willis, who is black. [Pl. Ex. 2

(Rodriguez Aff.) ¶¶ 31-32). The conduct need not be directed at Plaintiff to

constitute a hostile work environment. Rasmy v. Marriott Int'l, Inc., No. 18-3260-C.

V, 2020 WL 1069441, at *5-6 (2d Cir. Mar. 6, 2020). Mr. Rodriguez argues that he

attempted to report this information to management but reports of racial slurs were

rebuffed by Ms. Teller. [Pl. Ex. 2 (Rodriguez Aff.) ¶ 28]. Conversely, Jarvis

established that Ms. Misorski provided Mr. Rodriguez with her email and that Mr.

Rodriguez did not show anyone at Jarvis his diary of events; instead he emailed it




                                         30
to his attorney. [Def. 56(a) ¶¶ 63, 68]. This necessarily implicates a credibility

determination, which is the province of the jury.


   Accordingly, summary judgment as to Count 3 is also DENIED.


                                    Conclusion


      For the aforementioned reasons, the Court DENIES Defendant’s motion for

summary judgment in its entirety.


      The Court has set a jury selection date of August 18, 2020. [Dkt. 127 (Trial

Scheduling Order)]. At the commencement of trial, the case will have been pending

for over four years and over six years past many of the events at issue. The trial

schedule provides the parties for amble time to prepare, including participation in

a settlement conference, if they are so inclined. The Court expects the parties to

proceed with trial without any undue delay.




                                              IT IS SO ORDERED.

                                              ____/s/_________________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge

Dated this day in Hartford, Connecticut: March 30, 2020




                                        31
